MEMORANDUM **
Jose Olvera-Frias, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying him relief under former 8 U.S.C. § 1182(c). We have jurisdiction pursuant to 8 U.S.C. *588§ 1252. Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). We deny the petition for review.
The record does not compel the conclusion that Olvera-Frias met his burden of proving unrelinquished domicile. See Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir.1999) (stating that a contrary result is not compelled where there is “[t]he possibility of drawing two inconsistent conclusions from the evidence”) (internal quotation marks and citation omitted).
Olvera-Frias’ due process contention is unpersuasive. We note that the BIA did not use its affirmance without opinion procedure in this case.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.